DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 12/23/21.  Regarding the amendment, claims 1-8 are present for examination.
Claim Objections
Claim 7 is objected to because of the following informalities:  Regarding claim 7, “the entire examination target range” in lines 19-20 and lines 23-24 lack of antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawahata et al. (US 2012/0091850 A1).
Regarding claim 6, Sawahata teaches a solid rotor used for a squirrel-cage induction rotating electrical machine (fig 2), comprising: 
a shaft part (22) extending axially and supported rotatably (fig 2); 

    PNG
    media_image1.png
    597
    615
    media_image1.png
    Greyscale
a columnar-shaped rotor core part (21) integrally formed with the shaft part (22), having a diameter larger than that of the shaft part (D1>D2, see examiner annotated fig 1), and having formed therein rotor slots (23) which are disposed with circumferential intervals (see fig 1) therebetween and extend axially (see fig 2); and 


    PNG
    media_image2.png
    407
    516
    media_image2.png
    Greyscale


two opposing walls (234, 235, see examiner annotated fig 3) of each rotor slot (23) are circumferentially tilted at a predetermined angle (α) or more with respect to a plane (aA) including a rotational axis of the shaft part 22, fig 3).

    PNG
    media_image3.png
    657
    760
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawahata in view of Kuemmlee et al. (US 6,933,647 B2) and further in view of Neumann (US 4,831,301).
Regarding claim 1, Sawahata teaches a squirrel-cage induction rotating electrical machine (fig 2) comprising: 
a solid rotor (20) extending axially and supported rotatably, including a shaft part (22) and a columnar-shaped rotor core part (21) integrally formed with the shaft part (22), the columnar-shaped rotor core part (21) having a diameter larger than that of the shaft part (22, see examiner annotated fig 2 above, D1 > D2) and having rotor slots (23) formed therein which are disposed with circumferential intervals therebetween (fig 1) and extend axially (fig 2), and a plurality of conductor bars (25) passing through the respective rotor slots (23) and coupled together at both axial ends (the conductor bars 25 coupled together via end rings 26) outside the rotor core part (21); 
a stator (10) having a cylindrical stator core (11, fig 1) provided radially outside the rotor core part (21) and stator windings (13) passing through a plurality of respective stator slots (12) which are formed in the radially inner surface of the stator core (11) so 
wherein two opposing walls (234, 235, see examiner annotated fig 3 above) of each rotor slot (23) are circumferentially tilted at a predetermined angle (α) or more with respect to a plane (aA) including a rotation axis of the shaft part (22).  However, Sawahata does not teach a radial outer end portion of each of the plurality of conductor bars is flush with the radially outer surface of the rotor core part forming a cylindrical shape, and two bearings supporting the solid rotor at both axial sides of the shaft part, sandwiching the rotor core part.
Kuemmlee teaches a squirrel-cage rotor for an asynchronous induction motor having a rotor core part (3, fig 3) wherein a radial outer end portion of each of the plurality of conductor bars (4) is flush with the radially outer surface of the rotor core part (3) forming a cylindrical shape (see abstract) to provide smooth surface and thus very small friction losses therefore reducing vibration (col 2 ln 1-5).

    PNG
    media_image4.png
    438
    647
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    201
    512
    media_image5.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sawahata’s squirrel-cage induction rotating electric machine with a radial outer end portion of each of the plurality of conductor bars is flush with the radially outer surface of the rotor core part forming a cylindrical shape as taught by Kuemmlee.  Doing so would provide smooth surface and thus very small friction losses therefore reducing vibration (col 2 ln 1-5).
Further, Sawahata in view of Kuemmlee does not teach two bearings supporting the solid rotor at both axial sides of the shaft part, sandwiching the rotor core part.
Neumann teaches a dynamo-electric machine having a squirrel-cage rotor (18) having rotor core part (40) and two bearings (20a, 20b, fig 1) wherein the two bearings (20a, 20b) supporting the rotor (18) at both axial sides of the shaft part (22), sandwiching the rotor core part (40) to support the rotation of the rotor in the machine (col 3 ln 50-55).

    PNG
    media_image6.png
    341
    679
    media_image6.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sawahata in view of Kuemmlee’s squirrel-cage induction rotating electric machine with two bearings supporting the solid rotor at both axial sides of the shaft part, sandwiching the rotor core part as taught by Neumann.  Doing so would support the rotation of the rotor in the machine (col 3 ln 50-55).
Regarding claim 4, Sawahata in view of Kuemmlee and Neumann teaches the claimed invention as set forth in claim 1, except for the added limitation of in a cross section of the rotor slot, the radially innermost wall of the rotor slot is formed in a curve.
Kuemmlee further teaches the squirrel-cage rotor for an asynchronous induction motor having in a cross section of the rotor slot, the radially innermost wall (10) of the rotor slot is formed in a curve (col 3 ln 14-15) to secure the conductor bars in the slots of the rotor core so that reducing vibration (col 2 ln 6-7).

    PNG
    media_image7.png
    241
    525
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    243
    504
    media_image8.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sawahata in view of Kuemmlee and Neumann’s squirrel-cage induction rotating electric machine with in a cross section of the rotor slot, the radially innermost wall of the rotor slot is formed in a curve as further taught by Kuemmlee.  Doing so would secure the conductor bars in the slots of the rotor core so that reducing vibration (col 2 ln 6-7).
Regarding claim 5, Sawahata in view of Kuemmlee and Neumann teaches the claimed invention as set forth in claim 1, except for the added limitation of the predetermined angle is equal to or more than 20⁰.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sawahata in view of Kuemmlee and Neumann’s squirrel-cage induction rotating electric machine with the predetermined angle is equal to or more than 20⁰ as further taught by Sawahata to reduce current loss ([para [0015]).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawahata in view of Kuemmlee and Neumann, further in view of Yabe et al. (US 2017/0047802 A1).
Regarding claim 2, Sawahata in view of Kuemmlee and Neumann teaches the claimed invention as set forth in claim 1, except for the added limitation of the rotor slots are disposed with constant circumferential intervals therebetween, the stator slots are disposed with constant circumferential intervals therebetween, a ratio of the number of the rotor slots to the number of the stator slots is set to a predetermined value larger than 1.


    PNG
    media_image9.png
    527
    533
    media_image9.png
    Greyscale



Regarding claim 3, Sawahata in view of Kuemmlee, Neumann, and Yabe teaches the claimed invention as set forth in claim 2, except for the added limitation of the predetermined ratio is equal to or larger than 1.1.
Yabe further teaches an electric motor (fig 1) having a ratio of the number of the rotor slots (12) to the number of the stator slots (22) is set to a predetermined value equal to or larger than 1.1 (there is 30 rotor slots and 24 stator slots, so that ratio of rotor slot to stator slot is 30/24 = 1.25) to increase in magnetic flux density (para [0069]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sawahata in view of Kuemmlee, Neumann and Yabe’s squirrel-cage induction rotating electric machine with the predetermined ratio is equal to or larger than 1.1 as further taught by Yabe.  Doing so would increase in magnetic flux density (para [0069]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawahata in view of Kuemmlee.
Regarding claim 8, Sawahata teaches the claimed invention as set forth in claim 6, except for the added limitation of a radial outer end portion of each of the plurality of conductor bars is flush with a radially outer surface of the rotor core part forming a cylindrical shape.
Kuemmlee teaches a squirrel-cage rotor for an asynchronous induction motor having a rotor core part (3, fig 3) wherein a radial outer end portion of each of the plurality of conductor bars (4) is flush with the radially outer surface of the rotor core part (3) forming a cylindrical shape (see abstract) to provide smooth surface and thus very small friction losses therefore reducing vibration (col 2 ln 1-5).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sawahata’s squirrel-cage induction rotating electric machine with a radial outer end portion of each of the plurality of conductor bars is flush with the radially outer surface of the rotor core part forming a cylindrical shape as taught by Kuemmlee.  Doing so would provide smooth surface and thus very small friction losses therefore reducing vibration (col 2 ln 1-5).

Allowable Subject Matter
Claim 7 is allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a design method for a squirrel-cage induction rotating electrical machine, as recited in claim 7, provided with a solid rotor having a shaft part and a rotor core part which are integrally formed and a stator provided radially outside the rotor core part, comprising: 
a stator condition setting step of setting dimensions and arrangement pitch of a plurality of stator slots which are formed in the radially inner surface of the stator so as to be disposed with circumferential intervals therebetween and to extend axially; 
a rotor condition setting step of setting, after the stator condition setting step, dimensions and arrangement pitch of rotor slots which are formed in the radially outer surface of the rotor core part so as to be disposed with circumferential intervals therebetween and to penetrate axially the rotor core part; 
a tilt angle setting step of setting a circumferential tilt angle of the rotor slot after the rotor condition setting step; 
a stress calculation step of calculating stress of the rotor core part after the tilt angle setting step; 
a temperature calculation step of calculating temperature of the rotor core part after the tilt angle setting step; 
an angle range determination step of determining whether processing for examining the circumferential tilt angle of the rotor slot is completed over the entire examination target range and performing the tilt angle setting step and subsequent steps when the determination is negative; 
a pitch range determination step of determining whether processing for examining the arrangement pitch of the rotor slots is completed over the entire examination target range when the determination in the angle range determination step is positive and performing the rotor condition setting step and subsequent steps when the determination in this pitch range determination step is negative; and 
a determination step of determining the tilt angle and pitch of the rotor slots based on results of the stress calculation step and temperature calculation step when the determination in the pitch range determination step is positive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive.
In response to applicant argument that “Claim 6 recites, inter alia, "a plurality of conductor bars passing through the respective rotor slots and coupled together at both ends outside the rotor core part."…. Sawahata discloses a slot opening 232 that has the width smaller in the circumferential direction than the width of the rotor slot 23. Therefore, radially outer surface of the rotor bar 25 is inside the rotor iron core 21. In other words, as may be seen in FIG. 3 of Sawahata, reproduced below, the rotor bars 232 do not have ends outside the rotor core part 21.”  Examiner disagrees with 

    PNG
    media_image10.png
    408
    426
    media_image10.png
    Greyscale

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references: “Therefore, absent the teachings of the instant application, one of skill in the art would not be motivated to angle exposed conductor bars at an angle, as recited in claim 1.”, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, modifying Sawahata’s squirrel-cage induction rotating electric machine with a radial outer end portion of each of the plurality of conductor bars being flush with the radially outer surface of the rotor core part forming a cylindrical shape as taught by Kuemmlee would provide smooth surface and thus very small friction losses therefore reducing vibration (col 2 ln 1-5).

    PNG
    media_image11.png
    245
    624
    media_image11.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Addicott et al. (US 4,370,582) teaches a stator (21) of the motor is of annular form, with generally radial slots (22) which receive the energizing windings. The squirrel cage of the rotor has a magnetic component (16) and a conductive component comprising inner ring (10) and outer ring (12) joined by bars (14). The bars (14) are curved so as to follow a path with a higher radial component at the inner end than at the outer end. This reduces perceived noise by avoiding sharp registering of the rotor bars 
Komatsu et al. (US 9,806,589 B2) teaches a squirrel-cage rotor manufacturing method capable of suppressing, at the time of performing die-casting, formation of gaps between closing portions and a rotor core at radially outer parts of rotor slots, or generation of a thermal stress in the rotor core as a result of expansion of the closing portions. The squirrel-cage rotor manufacturing method includes: arranging, through die-casting, conductors into rotor slots that are formed along a radially outer part of a rotor core; and performing the die-casting under a state in which radially outer parts of the rotor slots are closed with closing portions made of the same material as a material of the rotor core.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834